407 F.2d 1315
James Earl HARDEE, Appellant,v.Louis S. NELSON, Warden, California State Prison at SanQuentin, Appellee.
No. 23003.
United States Court of Appeals Ninth Circuit.
Feb. 25, 1969, Rehearing Denied April 9, 1969.

James Earl Hardee, for appellant.
Thomas C. Lynch, Atty. Gen., Derald E. Granberg, Charles R. B. Kirk, Deputy Attys.  Gen., San Francisco, Cal., for appellee.
Before MERRILL, ELY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant alleges facts in support of his contentions: (1) that his confession was coerced; and (2) that his guilty plea was induced by the confession.  These allegations are quite different from those on which his earlier petition was based and entitle him to a hearing under Doran v. Wilson, 369 F.2d 505 (9th Cir. 1966).


2
The sufficiency of appellant's allegations respecting the adequacy of his representation by counsel presents a close question.  Since those allegations are closely related to his contentions respecting his plea we feel that the scope of his hearing should include them as well.


3
Reversed and remanded for hearing.